DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 59 is objected to because of the following informalities:  the first occurrence of the acronym “FTM” should also be spelled out.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 58-79 is/are rejected under 35 U.S.C. 102(a)(2) as being 102(a)(2) by Seok et al., US Patent Application Publication Number 2019/0069267 (hereinafter Seok).
Regarding claims 58, 64, 70, and 75, Seok discloses a method performed by an initiating communication node, for facilitating positioning determination in a Wi-Fi communication network, the Wi-Fi communication network comprising the initiating communication node and a responding communication node that is in wireless communication with the initiating communication node [figs. 1, 6; paragraph 0043, 0044], the method comprising: sending, to the responding communication node, a request to start a position-related determination procedure [paragraph 0044]; sending, to the responding communication node, information of a first plurality of frequency bands over which the initiating communication node is able to communicate [paragraph 0044]; receiving second information from the responding communication node, the second information being related to a second number of frequency bands over which the responding communication node is able to communicate [paragraph 0045], and triggering start of the position-related determination procedure based on the received second information so that the position-related determination procedure is performed over at least one of a third number of frequency bands that occurs in both the first plurality of frequency bands and the second number of frequency bands [paragraph 0046].
Regarding claims 59, 65, 71, and 76, Seok discloses wherein the position-related determination procedure is a measurement exchange phase of an FTM procedure, and the information of the first plurality of frequency bands over which the initiating communication node is able to communicate is sent in an FTM parameters field format [paragraph 0044].
Regarding claims 60, 66, 72, and 77, Seok discloses wherein the information of the first plurality of frequency bands is sent in bits of the FTM parameters field format, dedicated for the information of the first plurality of frequency bands [Table 1].
Regarding claims 61 and 67, Seok discloses sending, to the responding communication node, an indication whether the method for facilitating positioning determination in a Wi-Fi communication network is to be used or not [paragraph 0044].
Regarding claims 62 and 68, Seok discloses wherein the indication is sent in an existing bit of a FTM parameter field format [Table 1].
Regarding claims 63, 69, 73, and 78, Seok discloses wherein the received second information is the information of the second number of frequency bands over which the responding communication node is able to communicate [paragraph 0045].
Regarding claims 74 and 79, Seok discloses wherein the position-related determination procedure is a measurement exchange phase of an FTM procedure and wherein the initiating communication node is configured to receive the information of the second number of frequency bands over which the responding communication node is able to communicate in an FTM parameters field format [paragraph 0045].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Larsson et al., US Patent Application Publication Number 2017/0045627, disclose determining a relative position between devices.
Aldana et al., US Patent Application Publication Number 2016/0150499, disclose passive location finding over multiple channels.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EAW/
March 22, 2021

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644